355 So. 2d 193 (1978)
Billy Joe WEDENFELLER, Appellant,
v.
STATE of Florida, Appellee.
No. GG-411.
District Court of Appeal of Florida, First District.
February 20, 1978.
Billy Joe Wedenfeller, in pro. per.
No appearance for appellee.
*194 PER CURIAM.
Appellant appeals the denial of his motion to vacate pursuant to Fla.R.Crim.P. 3.850, urging that the evidence presented at trial was insufficient to establish the offense of breaking and entering a building with the intent to commit grand larceny, contrary to Section 810.02, Florida Statutes (1973).
Appellant was provided a direct appeal to this Court. Wedenfeller v. State, 323 So. 2d 717 (Fla. 1st DCA 1975). Since the present matter could have been raised on direct appeal, this issue is not properly raised in a motion to vacate the judgment and sentence. Stallings v. State, 319 So. 2d 640 (Fla. 1st DCA 1975); Ashley v. State, 350 So. 2d 839 (Fla. 1st DCA 1977).
The order appealed is AFFIRMED.
McCORD, C.J., and BOYER and SMITH, JJ., concur.